Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 18, 2021

The Court of Appeals hereby passes the following order:

A22A0179. TIMOTHY LITTLEJOHN v. STATE OF GEORGIA.

      Timothy Littlejohn appeals from the trial court’s order dismissing his petition
for habeas corpus relief. Under our Constitution, the Supreme Court has exclusive
appellate jurisdiction over all cases involving habeas corpus. See Ga. Const. of 1983,
Art. VI, Sec. VI, Par. III (4). Accordingly, this appeal is hereby TRANSFERRED to
the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/18/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.